DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed July 16, 2021 in which claims 1, 4 and 8 were amended and claims 11 and 12 were added.
The rejection of the claims under 35 USC 112 and 35 USC 102 are withdrawn in view of the amendment to the claims.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata (US 20140194332) in view of Tolfa (US 6,127,324).
 	Kamata teaches a lubricating oil composition comprising (A) a mixture of a hydrocarbon as a low-viscosity constituent, (B) a polyalkylene (PAG) as a high-viscosity constituent, and (C) a compound as a control constituent (see abstract).  The PAG have various structures (see para 0021). The lubricating oil composition has applications as 
 	The low-viscosity constituent may be a mineral oil (see para 0016).  The control constituent may be a polyol ester (see para 0026).  The mineral oil is present in the composition in an amount from 30-80 %.  The PAG is present in the oil composition in an amount from 3-35% and the ester is present in the composition in an amount from 1-30% (all by weight) (see para 0029).  
 	Kamata teaches that the composition may contain additives, such as antioxidants and anti-wear agents (see para 0057).  Example samples 2-13 contain all of the claimed oils (see Table 3).
 	Kamata has been discussed above.  Kamata does not teach the specific PAG, antioxidant and anti-wear agent.  However Tolfa meets these limitations 
 	Tolfa teaches a lubricant for compressors containing a base oil mixture, PAG, antioxidants and anti-wear additives (see abstract; col.5, lines 36-42).  The PAG has the formula  Z-(CHR1-CHR2-O)n-R3)m wherein Z is a non-amine initiator having 1-8 active H. R1 and R2 are H or (C-C8) alkyl, n is 8-25; R3 is H or (C1-C30) alkyl and m is 1-8 (see col. 2, lines 23-43).  The antioxidant may be an aromatic amine (see col. 6, lines 4-26). The anti-wear agent may be tricresyl phosphate or triphenyl phosphorothionate (see col. 5, lines 42-46).  The additives are present in the lubricating oil in amounts from 0.001% to about 10% (see col. 5, line 66 through col. 6, lines 1-3).
 	It would have been obvious to one of ordinary skill in the art to substitute the PAG of Tolfa for that of Kamata because Tolfa teaches PAGs that are equivalent to 
 	It would have been obvious to one of ordinary skill in the art to include the antioxidant and the anti-wear agent in the lubricating oil composition because Kamata especially desires these additives and these additives would improve the performance characteristics and properties of the lubricating oil.
 	Kamata does not specifically teach the claimed content ratios (formula).  However, the skilled artisan having Kamata before him/her would recognize that the ratio of the oils may be optimized to obtain the best results. 
 	With respect to claim 8, it would be reasonable to expect that Kamata meets the metal atom content since he teaches the same base oils.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16632695/20210911